Citation Nr: 1035895	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-05 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disability with sciatica.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1967 to May 1973.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, inter alia, reopened and denied a claim for service 
connection for low back pain with left side sciatica.  
Notwithstanding the RO's action, the Board must conduct an 
independent review of the evidence to determine whether new and 
material evidence has been submitted sufficient to reopen a prior 
final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in a videoconference hearing in June 2010.  A 
transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for a back 
disability with sciatica is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder was 
denied by rating decision in June 2002, and the Veteran did not 
perfect an appeal.  

2.  Evidence received since June 2002 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1.  The June 2002 rating decision denying service connection for 
a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence added to the record since June 2002 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claim for service connection for a low 
back disability was denied by a rating decision in June 2002.  He 
did not perfect an appeal, and the decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Consequently, the Veteran's claim for service 
connection for a back disability can only be reopened if new and 
material evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence of record at the time of the June 2002 decision 
consisted of the Veteran's service treatment records and the 
results of an April 2002 VA examination, in which the examiner 
opined that the Veteran's back pain and sciatica were not related 
to a superficial shrapnel wound he suffered in service.  

Relevant evidence that has been associated with the claims folder 
since the June 2002 rating decision includes a January 2004 
treatment note from G.C., M.D., who diagnosed degenerative 
changes of the lumbar spine which could have been caused by the 
Veteran's in-service injuries; VA outpatient treatment records 
dated between November 2003 and May 2004, noting that an MRI 
revealed stenosis of the lumbar spine; letters from the Veteran 
and his wife attesting that he has experienced debilitating back 
pain since service; an August 2005 letter from R.B., M.D., who 
reports that the Veteran has annular bulge at L1-S5; an April 
2005 VA examination in which post-traumatic low back pain was 
diagnosed but no opinion was offered as to its etiology; and an 
August 2009 VA examination in which degenerative disc disease and 
mild central spinal stenosis were diagnosed.  

The Veteran's claim was previously denied because the RO 
determined that low back pain was not related to in-service 
shrapnel wounds, which were superficial.  The newly received 
evidence indicates that the Veteran was thrown by the blast that 
caused the shrapnel wounds and that he has experienced back pain 
since that time.  Furthermore, at least one doctor has opined 
that his current low back disability could be related to the in-
service injury.  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate the claim, 
constitutes new evidence that is material to the Veteran's claim, 
and raises a reasonable possibility of substantiating his claim.  
As evidence that is both new and material has been received, the 
claim for service connection for a back disability is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability with sciatica is 
reopened; to that extent only, the appeal is granted.


REMAND

Remand is required for further development consistent with VA's 
duty to assist the Veteran in substantiating his claim, and 
applicable case law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for a back disability 
with sciatica, which he contends results from an injury in 
service, when he was thrown by the force of a grenade explosion 
and landed on his back.  He reports that he has experienced 
worsening pain since that time, and his wife has submitted a 
statement to the effect that she has witnessed the Veteran's 
difficulties due to back pain since his separation from service.  
Service treatment records indicate that the Veteran was treated 
for multiple fragment wounds on his back and buttocks in October 
1970.  Later that month he complained of low back pain, and an x-
ray revealed spina bifida occulta.  Service connection has been 
granted for shell fragment wound scars of the right buttocks and 
near axilla.  The Veteran's Form DD214 indicates that he was 
awarded the Purple Heart for wounds received in action in October 
1970; he also received the Combat Infantryman Badge.  

As noted above, the Veteran has submitted a letter from his 
private physician which indicates that his current back pain may 
be associated with an in-service injury.  He was afforded a VA 
examination of his back in April 2005; however, the examiner did 
not offer an opinion as to the etiology of the claimed condition.  
A VA examination was conducted in August 2009, in which the 
examiner diagnosed degenerative disc disease and mild central 
spinal stenosis.  The examiner reviewed the record and noted that 
there was no medical evidence of complaints of or treatment for 
back pain before 1989.  The examiner opined that the Veteran's 
back condition is not related to service, apparently based on the 
lack of medical evidence,.  

The opinion provided is inadequate because it does not discuss 
whether the Veteran's current disabilities may have developed 
after service as a result of the in-service injury he reports and 
fails to address the Veteran's contention that he has experienced 
back pain since service.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation, to include the 
time of their onset.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Further, as a combat veteran, his assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b).  Lay evidence cannot be rejected simply because it is 
not accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, a remand is required to obtain an adequate opinion 
regarding the etiology of the Veteran's claimed back 
disabilities.

In addition, the above-referenced letter from the Veteran's 
private physician identifies another person as his "orthopedic 
doctor."  The claims file does not contain any records from this 
doctor, and it does not appear that any requests for such records 
have been made.  On remand, the RO should determine whether there 
are any relevant records which have not been associated with the 
claims file and make reasonable efforts to obtain them.

Accordingly, the case is REMANDED for the following actions:

1.	Contact the Veteran and ask him to 
provide the names and addresses of all 
medical care providers who treated him 
for a low back disability since service.  
If any records not already obtained are 
identified, the RO should take 
appropriate steps to obtain them.  

2.	After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his claimed 
back disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder must 
be made available to examiner for 
review in connection with the 
examination.  The examiner should be 
informed that the Veteran's description 
of his back pain during and since service 
constitutes evidence of the claimed 
condition and should be discussed.  Any 
countervailing medical evidence in the 
record should also be addressed.  Based 
on the examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed back disability was incurred in 
or is otherwise related to service.  
Complete rationale for all opinions 
must be provided.  

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


